DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending in the current application.
Claims 16 and 17 are withdrawn from consideration in the current application.
Claims 1, 3, and 4 are amended in the current application. 
Claim 18 is newly added in the current application.

Response to Arguments
Applicant's remarks and amendments filed April 21, 2021 have been fully considered.
Applicant requests withdrawal of the claim objections set forth in the previous office action.
The claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests withdrawal of the 35 USC 112(b) rejections set forth in the previous office action.
The 35 USC 112(b) rejections set forth in the previous office action are withdrawn due to the present claim amendments and Applicant’s remarks filed April 21, 2021 on pages 8-9.
Applicant clarified that regarding claims 3, 5, 7, and 8, the "compound represented by Formula (III)" is not included in the claimed optical film, but is instead only provided to establish a basis for the claimed pKa difference.
Applicant clarified that regarding claims 4, 6, 9, and 10, the "compound represented by Formula (II)" is not included in the claimed optical film, but is instead only provided to establish a basis for the claimed pKa difference.
Applicant argues that Goto is silent regarding a compound represented by Formula (I) of claim 1.
This is not persuasive for the following reason.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Goto is not relied upon alone to satisy all the presently claimed features.  Goto is combined with Sakamoto and newly applied Otsuki to establish a prima facie case of obviousness over the presently claimed invention.  Sakamoto specifically teaches that it is well known and well within the abilities of those skilled in the art to utilize polymerizable liquid crystal compounds that render obvious Formula (I) of claim 1 to yield optically anisotropic layers (such as Goto’s optical film) that exhibit a practical melting point, exhibit excellent solubility, can be produced at low cost, exhibit low reflected luminance, and 
Applicant argues that Goto and Sakamoto only disclose a “rubbing alignment layer,” and fail to disclose the newly amended photoalignment layer of claim 1.
This is not persuasive for the following reasons.  Goto teaches the alignment film can be a photo-alignment film that has been oriented by light irradiation (Goto, [0020], [0028]).  Goto’s teachings would not prohibit, forbid, or dissuade one of ordinary skill in the art from utilizing a photo-alignment film (see MPEP 2123, I & II). 
Furthermore, new grounds of rejection are established below as necessitated by the present claim amendments.  Goto is combined with Sakamoto and newly applied Otsuki to establish a prima facie case of obviousness over the presently claimed invention.  Otsuki specifically teaches that it is well known and well within the abilities of those skilled in the art to utilize cross-linkable photo-alignment films in optical elements (i.e. optical films) to yield a photo-alignment film structure that yields good orientation, excellent orientation uniformity, excellent solvent resistance, excellent substrate adhesion, good transparency, and excellent light resistance (Otsuki, [0014]-[0016]).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “in case where.”  This phrase should be amended to recite “in a case where.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014016448 A, herein English machine translation utilized for all citations), in view of Sakamoto et al. (US 2015/0175564 A1), and in view of Otsuki et al. (JP 2011-207765 A, herein English machine translation utilized for all citations).
Regarding Claim 1, Goto teaches an optical element (i.e. optical film) 10 comprising an alignment film 14 including a photo-acid generator and an optically anisotropic layer (i.e. retardation layer) 12 formed with polymerizable liquid crystal compounds that exhibits retardation properties (Goto, [0001], [0006]-[0015], [0017]-[0018], [0117]-[0118], Fig 1).  Goto teaches the alignment film is a photo-alignment film that has been oriented by light irradiation (Goto, [0020], [0028]).  Goto further teaches the anisotropic layer comprises acidic compounds and counter anions from the decomposition of radical photo-initiators and the photo-acid generator, where the photo-acid generators include identical anions to those disclosed by the specification as originally filed such as PF6- that has a pKa of -12.0 (Goto, [0022], [0026], [0031], [0056]-[0068], Spec as originally filed, [0018]-[0027]).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, I & II.  Therefore, Goto’s PF6- is considered to necessarily exhibit a pKa of -12.0.  A pKa of -12.0 lies within the claimed range of pKa of -10.0 or less, and therefore, satisfies the claimed range (see MPEP 2131.03, I).

    PNG
    media_image1.png
    124
    190
    media_image1.png
    Greyscale

Goto – Figure 1
Goto teaches the polymerizable liquid crystal compounds that contain polymerizable groups (Goto, [0071]-[0072]), but remains silent regarding a compound represented by Formula (I) of claim 1.
Sakamoto, however, teaches a polymerizable liquid crystal compound for an optical film that comprises a structure that renders obvious Formula (I) of claim 1; where Y1 to Y8, G1, and G2 (equivalent to claimed D1 to D4, SP1 and SP2) can be a single bond, a linear aliphatic group of 1-20 carbons, or a -O-CO- group; A2 and A3 (equivalent to claimed G1 and G2) can be a substituted or unsubstituted divalent alicyclic hydrocarbon group of 3-12 carbons; A4 and A5 (equivalent to claimed A1 and A2) can be a substituted or unsubstituted aromatic ring group of 6-30 carbons; Z1 and Z2 (equivalent to claimed L1 and L2) can be an alkenyl polymerizable group; A1 with the attached N-containing functional group (equivalent to claimed Ar-4) has A1 represented by a trivalent phenyl group, Q1 as a hydrogen or an alkyl group of 1-6 carbons, Ax as an organic group having 2-30 carbons that includes at least one aromatic ring, Ay as a hydrogen atom or an alkyl group of 1-20 carbons, where Ax and Ay can optionally bond together to form a ring (Sakamoto, [0009]-[0092], [0194]-[0203], formula (I)).

    PNG
    media_image2.png
    110
    455
    media_image2.png
    Greyscale

Sakamoto – formula (I)
Since Goto and Sakamoto both disclose optical films comprising polymerizable liquid crystal compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Sakamoto’s polymerizable liquid crystal compound of formula (I) as at least one of Goto’s  polymerizable liquid crystal compounds to yield an optically anisotropic layer that exhibits a practical melting point, exhibits excellent solubility, can be produced at low cost, exhibits low reflected luminance, and achieves uniform conversion of polarized light over wide wavelength band as taught by Sakamoto (Sakamoto, [0009]-[0010], [0012]-[0017]).
Modified Goto teaches the alignment film is a photo-alignment film that has been oriented by light irradiation (Goto, [0020], [0028]), but remains silent regarding a photo-alignment film formed of a composition containing a compound having a photoalignable group and a crosslinkable group.
Otsuki, however, teaches a photo-aligment film formed of a composition containing a compound having a photoalignable group and a crosslinkable group (Otsuki, [0001], [0014]-[0049], formulae (1-1), (1-2)).

    PNG
    media_image3.png
    298
    626
    media_image3.png
    Greyscale

Otsuki – Formulae (1-1) and (1-2)
Since modified Goto and Otsuki both disclose photo-alignment films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Otsuki’s cross-linkable photo-alignment film as the photo-alignment film in modified Goto’s optical element (i.e. optical film) to yield a photo-alignment film structure that yields good orientation, excellent orientation uniformity, excellent solvent resistance, excellent substrate adhesion, good transparency, and excellent light resistance as taught by Otsuki (Otsuki, [0014]-[0016]).
Regarding Claim 2, modified Goto teaches Y1 or Y2 can be an -O-CO- group (Sakamoto, [0024], [0116]).
Regarding Claims 3-10, modified Goto further teaches Y1 or Y2 can be an -O-CO- group (Sakamoto, [0024], [0116]).  Modified Goto further teaches that the precursor compounds for forming the polymerizable liquid crystal compound of formula (I) possess partial structures of the polymerizable liquid crystal compound of formula (I) that are equivalent to Formula (II) of claim 4 and Formula (III) of claim 3 (Sakamoto, [0114]-prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, modified Goto’s precursor compounds for forming the polymerizable liquid crystal compound of formula (I) are considered to necessarily exhibit pKa values that render obvious the claimed pKa values and pKa differences recited by claims 3-10 (see MPEP 2112.01, I & II, MPEP 2144.05, MPEP 2143).    

    PNG
    media_image4.png
    223
    337
    media_image4.png
    Greyscale

Sakamoto – Compounds (6), (7), and (4’)


    PNG
    media_image5.png
    234
    698
    media_image5.png
    Greyscale

Sakamoto – Compound 4

    PNG
    media_image6.png
    288
    393
    media_image6.png
    Greyscale

Specification as originally filed Compound with pKa = 9.56
Regarding Claims 11 and 12, modified Goto further teaches the photo-acid generator is included in the alignment film composition in an amount of 1% by mass or more and 10% by mass or less (Goto, [0022], [0056]-[0068]).  Modified Goto teaches that the acidic compounds of the decomposition of the photo-acid generator are present in the optically anisotropic layer (Goto, [0022], [0030]-[0033], [0056]-[0068]).  Although modified Goto does not disclose the content of the photo-acid generator in a percentage by mole relative to the polymerizable liquid crystal compound content, one of ordinary skill in the art is capable of calculating the content in terms of mol%, capable of controlling the decomposition of the photo-acid generator by adjusting irradiation 
Regarding Claim 13, modified Goto further teaches a polarizing plate comprising the optical film discussed above for claim 1 and a polarizer (Goto, [0001], [0007], [0082]-[0086]).
Regarding Claims 14 and 15, modified Goto further teaches an image display device comprising the polarizing plate as discussed above and therefore, also comprising the optical film discussed above for claim 1 (Goto, [0001], [0007], [0082]-[0092]).
Regarding Claim 18, modified Goto further teaches the crosslinkable group is an epoxy or oxtenyl group (Otsuki, [0014]-[0049], formulae (1-1), (1-2), (1-1-1)-(1-2-10)).

    PNG
    media_image7.png
    334
    677
    media_image7.png
    Greyscale


Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Matsuyama et al. (US 2015/0277007 A1) that teaches an optical film comprising a photo-alignment film and an anisotropic layer formed of a liquid crystal compound disposed on the photo-alignment film.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782